Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 02/01/21.
Claims 1-5 and 7-9 are pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litomisky et al. (2004/0093682).
	Regarding claims 1-5, Litomisky discloses a combined electric tool coordination system comprising: one main tool (note that Litomisky discloses at least one main tool 40) and an auxiliary tool (36), the main tool and the auxiliary tool operating in coordination, the main tool being an electric tool capable of producing scraps during operation, the auxiliary tool being a vacuum cleaner for vacuuming the scraps produced by the electric tool: 
	a central control module (32; Fig. 4) used to receive load parameters generated by the main tool (i.e. current flow; pars. 78-84) and the auxiliary tool when operating, and to adjust an output power of the auxiliary tool (i.e. the controller adjust the fan RPM; par. 80);

	wherein, during operation of the main tool, the central control module increases the output power of the auxiliary tool (by the speed variable drive 144) if the at least one load parameter of the main tool received by the central control module increases and
	wherein, during operation of the main tool, the central control module decreases the output power of the auxiliary tool if the at least one load parameter of the main tool received by the central control module decreases (i.e. the control module calculates and adjust via speed variable drive 144 necessary fan RPM proportional to the current flow on the tool; par. 79-89, 96 and 113);
	wherein the auxiliary tool provides a power supply interface (140), the central control module can be integrated selectively on an auxiliary tool (32), the load parameter detection module can be integrated selectively on a main tool (Fig. 4); wherein the load parameter detection module and central control module can communicate in a wired mode; wherein the system also comprises a common power supply interface (140) which be connected to main tool and auxiliary tool; wherein the main tool is an electric tool capable to produce scraps during operation (pars. 5 and 56), and the auxiliary tool is a vacuum cleaner.
	Regarding claims 7-9, Litomisky is capable of perform the claimed method using a tool and an auxiliary tool, as discussed above, comprising the steps of detects load parameters of main tool and auxiliary tool; the load parameters being send to central .
Response to Arguments
Applicant's arguments filed 02/01/21 have been fully considered but they are not persuasive. Applicant contends wherein Litomisky discloses a system with multiple machines instead of one. However, it must be noted that Litomisky discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant
Applicant also contends, wherein Litomisky’s system does not vary the output power to a vacuum cleaner, up or down, along with variation in detected load parameters of one main tool while the mail tool is operating. This is not found persuasive as claims are given their broadest reasonable interpretation consistent with the specification. It is the Examiner opinion that Litomisky’s system varies the output power to a vacuum cleaner, up or down, as necessary along with variation in detected load parameters of one main tool while the mail tool (i.e. note that the vacuum fan RPM is calculated and adjusted as necessary depending on the tool flow of current; pars. 79-89, 96 and 113).
For the reasons above, the grounds of rejection are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731